UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1733


CHRISTOPHER EUGENE BUCKNER,

                Plaintiff - Appellant,

          v.

UNITED PARCEL SERVICE, INC.,

                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:09-cv-00411-BR)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Christopher Eugene Buckner, Appellant Pro Se. Glenn G. Patton,
ALSTON & BIRD, LLP, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher     Eugene        Buckner    appeals        the    magistrate

judge’s and the district court’s various pretrial orders and the

district       court’s   final       order        denying     relief     on    Buckner’s

complaint alleging violations of the National Labor Relations

Act (“NLRA”), the North Carolina Wage and Hour Act (“NCWHA”),

the    Labor    Management     Relations         Act   (“LMRA”),       the    Fair   Labor

Standards       Act   (“FLSA”),        and       additional      federal      and    state

administrative code sections.                We have reviewed the record and

find    no     reversible     error.         Accordingly,        we   affirm    for    the

reasons stated by the district court.                   Buckner v. United Parcel

Serv., Inc., No. 5:09-cv-00411-BR (E.D.N.C. July 21, 2010; Jan.

27, 2011; Mar. 24, 2011; July 19, 2011; Dec. 22, 2011; Feb. 23,

2012;    Apr.    4,   2012;    May     7,    2012).         We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                             2